Case 1:18-ev-01586-JGK Deeument 52 Filed 10/20/20 Page 3 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Plainulf,
y.

THE MINISTRY OF CULTURE AND
TOURISM, REPUBLIC OF TURKEY,

Defendant.

~ "? Case No, 18-cv-1586-JGK
REPUBLIC OF TURKEY. :
. _ ... 4-PROPOSER| THIRD AMENDED CASE

Counterclaim Plainteff, - MANAGEMENT PLAN AND

: SCHEDULING ORDER
Vy, :

ELIEZER LEVIN,

Counterclaim
Defendant,

STATUE OF THE GODDESS CYBELE,

Counterclain
Defendant-in-rem.

This [proposed] Third Amended Case Management Plan and Scheduling Order is
submitted by the parties in accordance with Rule 26(f)(3), Fed. R. Civ. P. The deadline for
amended pleadings has passed and the parties have made initial disclosures pursuant to Rule
26(a)(1), Fed. R. Civ. P.

I. The parties do not consent to conducting all further proceedings before a Magistrate
Judge, including motions and trial. 28 U.S.C. § 636(c). The parties are free to withhold
consent without adverse substantive consequences.

2. The parties believe discovery will be required on, among other issues, matters related to
the sale history of the marble statue of the goddess Cybele at issue in this case
(“Cybele”), Levin's purchase of the Cybele, including whether Levin acted in good faith

 
10,

il,

Case 1:18-ev-01586-JGK Beeument 52 Filed 16/28/20 Bage 4 ef 5

and with due diligence; the exportation of the Cybele from Israel; and ownership of the
Cybele.

All fact discovery shall be completed no later than Monday, December 21, 2020.

The parties are to conduct discovery in accordance with the Federal Rules of Civil
Procedure and the Local Rules of the Southern District of New York.

The following interim deadlines may be extended by the written consent of all parties
without application to the Court, provided that all fact discovery is completed by the date
set forth in paragraph 3 above:

a. Initial requests for production of documents to be served by Monday, November
23, 2020.

b, Interrogatories to be served by Monday, November 30, 2020,
. Depositions to be completed by Monday, December 7, 2020.

d. Requests to Admit to be served no later than Monday, December 14, 2020; and
responses to be served by no later than Monday, December 21, 2020.

a. Any expert discovery shall be completed no later than Friday, February 19, 2021.

b. No later than Friday, November 20, 2020, the parties shall meet and confer on a
schedule for expert disclosures, mcluding reports, production of underlying
documents and depositions, provided that all expert discovery shall be completed
by the date set forth in paragraph 6(a).

The parties have initially discussed privilege-related issues. The parties agree that any
privileged document provided during discovery may be clawed back according to the
procedure set forth in Federal Rule of Civil Procedure 26(b}(5}(B) and that any such
disclosure does not operate as a waiver.

All motions and applications shall be governed by the Court’s Individual Practices.
Any dispositive motion is to be made by Friday, March 12, 2021.

Counsel for the parties have discussed and continue to discuss possible settlement of this
case, and are actively engaged in settlement negotiations.

Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
required by Rule 4 of the Court’s Individual Rules and Practices shall be due Monday,
March 22, 2021, or if any dispositive motion is filed, 30 days from the Court’s decision
on such motion. This case shall be trial ready within 21 days after submission of the joint
pretrial order.

 

 
Ease 1:18-6y-01586-JGK Deeument $2 Filed 16/28/20 Page 8 af &

Respectfully Submitted,

HERRICK, FEINSTEIN LLP

By: ___s/ Gabrielle C. Wilson

Gabrielle C. Wilson, Esq.

2 Park Avenue

New York, New York 10016
(212) 592-1400
gwilson@herrick.com

WILMER CUTLER PICKERING
HALE & DORR LLP

By: ___s/ Michael D. Gottesman
Michael D, Gottesman, Esq.

7 World Trade Center

250 Greenwich Street

New York, New York 10007
(212) 230-8800

Attornevs for Defendant the Ministry Michael,Gottesman@wilmerhale.com
of Culture and Tourism, Republic of Turkey and Attorneys for Plaintiff Eliezer Levin
Counterclaim Plaintiff Republic of Turkey

ce: All Counsel of Record (via ECF)

SO:ORDERED:

ALE.

‘ X US Dad.

eon

 

 

DOCUMENT |

ELECTRONICALLY. FILED;

 

 

 

 

 

 

 

 
